Citation Nr: 0205772	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  01-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

R. C. G., M.D.



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

R. C. G., M.D., testified at a hearing held at the RO on May 
29, 2001.  A transcript of that hearing has been associated 
with the record on appeal.


FINDINGS OF FACT

1.  In February 1999 rating decision, it was determined that 
new and material evidence sufficient to reopen the 
appellant's claim for service connection for a nervous 
disorder had not been submitted; despite appropriate 
notification, the appellant did not perfect an appeal.

2.  Evidence associated with the record since the February 
1999 rating decision is so significant that it must be 
considered along with all the evidence of record in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a nervous disorder.

3.  Symptoms of a mental disorder manifested in service in 
1951 were the early manifestations of the acquired 
psychiatric disorder currently present.



CONCLUSIONS OF LAW

1.  The February 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  Evidence received since the February 1999 rating decision 
is new and material, and the appellant's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for a nervous disorder, diagnosed 
variously as chronic obsessive compulsive disorder and PTSD, 
is warranted in this case.  38 C.F.R. § 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service personnel records indicate that he 
was awarded the Combat Infantryman Badge for his service 
during the Korean Conflict.

The appellant's service medical records show that, at his 
November 1950 pre-induction examination and his March 1951 
induction examination, he was evaluated as "normal" 
psychiatrically.  The appellant was treated from November 26 
to November 27, 1951 for combat exhaustion.  On November 30, 
1951, he was sent for medical observation, including a 
psychiatric interview.  In early December 1951, the appellant 
was diagnosed with a moderate anxiety reaction.  From 
December 9 to December 11, 1951, he was treated for combat 
exhaustion.  Later in December, the appellant was referred 
for a neuropsychiatric evaluation.  He was diagnosed with a 
mild anxiety reaction, which had improved.  At his December 
1952 examination for release from active duty, the appellant 
was evaluated as normal psychiatrically.

In September 1961 the appellant was treated at a VA hospital 
for a severe chronic anxiety reaction.  Difficulty in 
adjustment to his new employment was identified as external 
precipitating stress.  The appellant reported that he had 
been trained to supervise factory workers and that, prior to 
his present job, he had worked in an airport interviewing 
airline passengers for the emigration statistics.

At an October 1961 VA psychiatric examination, the appellant 
reported that he had suffered from nervousness while on 
active duty.  When he returned to civilian life, he drew 
unemployment compensation for six months and later studied 
intermittently at a university, completing approximately one-
year's worth of course work.  He later worked in factories as 
a skilled laborer and supervisor.  He seldom retained the 
same job for more than one year.  He was in training as a 
factory supervisor at the time of the examination.  He 
complained of headache, muscular twitching, insecurity, noise 
inside his head, and anxiety.  He felt frightened, insecure, 
with occasional blocking of ideation (described as mental 
dullness and forgetfulness), and inefficiency in his work.  
He had reached a stage where he felt he had lost his 
resourcefulness.  He was afraid to assume responsibilities.  
The appellant was diagnosed with moderately severe anxiety 
reaction.

In a November 1961 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
nervous condition.  Notice of the decision was provided by a 
letter dated November 17, 1961.  The appellant did not appeal 
that decision.

In a November 1967 statement, E. L. S., M.D., stated that he 
had attended the appellant for neurotic manifestations on 
different occasions from 1953 to 1956.  Dr. L. S. explained 
that he had advised the appellant to seek treatment from a 
psychiatrist.

In September 1969, the appellant stated that he had been 
unable to maintain secure employment because of his nervous 
condition.  He added that he had worked only part-time for 
the last two years and had been unemployed since April 1969.

In May 1971, the appellant was hospitalized at the Mental 
Health Center of Caguas, Puerto Rico.  It was noted that he 
had begun to show signs of obsessive compulsive symptoms 
during his childhood, but that the symptoms were aggravated 
when he went through critical situations, such as during his 
combat service and his university studies.  It was determined 
that the appellant's disability was of such severity that he 
was no longer able to work.  The diagnosis was chronic 
obsessive compulsive neurosis.  The appellant continued to 
receive treatment at the Mental Health Center through August 
1971.

At an August 1971 VA psychiatric examination, the appellant 
was diagnosed with severe obsessive-compulsive neurosis.  He 
reported having gotten a degree in psychology from the 
University of Puerto Rico and had had training as a group 
counselor.  He reported worrying about everything.

In an August 1971 statement, W. T. C., M.A., a psychologist 
at the Mental Health Center of Caguas, wrote that the 
appellant had been diagnosed with chronic obsessive 
compulsive neurosis.

In January 1999 the appellant was examined by R. C. G., M.D., 
(Dr. C.G.) who diagnosed the appellant with major depressive 
disorder with psychotic features, panic disorder, and severe 
obsessive compulsive disorder.  Dr. C.G. noted that the 
appellant had shown obsessive compulsive elements and 
elements of generalized anxiety since his service.  Dr. C.G. 
opined that, because the appellant's symptoms had not varied 
from those shown in service, his current disability was 
intimately tied to his military service.

In a February 1999 rating decision, the RO concluded that new 
and material evidence sufficient to reopen the appellant's 
claim of entitlement to service connection for a nervous 
condition had not been submitted and denied the appellant's 
claim.  Notice of the decision was provided by a March 1, 
1999 letter.  The appellant filed a Notice of Disagreement 
with that decision on March 23, 1999.  A Statement of the 
Case (SOC) was issued on July 21, 1999.  The appellant did 
not file a Substantive Appeal. 

In May 2000, Dr. C.G. noted that the appellant's diagnoses 
had not changed since January 1999 but that the appellant had 
shown a progressive mental deterioration.  

At an April 2001 VA examination, the examiner reviewed the 
appellant's claims folder, including medical records.  The 
appellant had been unemployed since 1972.  He complained of 
periods of anxiety and depression throughout his life.  The 
diagnoses were anxiety disorder, not otherwise specified, and 
obsessive compulsive personality disorder, with histrionic 
features.

In May 2001 Dr. F. A., a clinical psychologist, diagnosed the 
appellant with PTSD.  He stated that the appellant's PTSD was 
"possibly related to his military service."

At a May 29, 2001 hearing, Dr. C.G. testified that he had 
treated the appellant since 1973.  Dr. C.G. indicated that he 
was familiar with the appellant's history of psychiatric 
treatment including treatment in service and that he had 
reviewed the appellant's claims folder.  Dr. C.G. described 
the treatment received by the appellant in 1951 and 1961 as 
exacerbations of his current illness.  He stated that the 
appellant's current primary diagnosis was PTSD.  The 
psychiatrist added that the psychiatric disorder was incurred 
in service.  Dr. C.G. added that, because he was a cousin of 
the appellant, he had known him prior to his military 
service.  He stated that when the appellant returned from 
Korea his personality had changed radically.  He explained 
that the appellant's symptoms were not apparent before his 
military service.  After service, the appellant was able to 
obtain a college degree even though he had had to withdraw 
occasionally from school due to his nerves.  The appellant's 
nerves did not allow him to maintain employment.

At an August 2001 VA examination, the appellant was examined 
by a board of two psychiatrists.  The psychiatrists reviewed 
the appellant's claims folder and described his treatment 
history.  They opined that the stress of military duty was 
not the reason for the appellant's neuropsychiatric 
condition.  They stated, "[The appellant's] own behavior, 
his own condition of being an obsessive compulsive individual 
not only affected his ability to deal in specific combat 
situations but has remained in his mind as part of the many 
repeated obsessive thoughts that he manifests and has 
manifested during all these years."  The examiners also 
opined that severity and persistence of the appellant's 
neuropsychiatric condition was in part "his own doing" 
because he had failed to accept or seek appropriate 
treatment.  The diagnoses were severe chronic obsessive 
compulsive disorder, major depression secondary to obsessive 
compulsive disorder, and obsessive compulsive personality 
with very strong histrionic features.


Analysis

1.  The applicable law

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Here, given the determination below, the 
appellant is not prejudiced by the Board considering the 
appeal without first remanding the case to the RO for initial 
consideration in light of VCAA.

Additionally, the Secretary of VA (Secretary) amended 
38 C.F.R. § 3.156(a) on August 29, 2001, for the purpose 
redefining what constitutes new and material evidence in 
order to reopen a final decision.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a))."  These changes are prospective, however, and 
only apply to claims filed on or after August 29, 2001.  
Therefore, these changes do not apply to the present case.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2001).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (2001); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The appellant is seeking service connection for a nervous 
disorder, including PTSD.  In a February 1999 decision, the 
RO denied re-opening of the appellant's claim of entitlement 
to service connection for nervous disorder, which had been 
denied previously by the RO in November 1961.  The appellant 
was notified of the decision on March 1, 1999, and he filed a 
timely Notice of Disagreement.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2001).  An SOC was issued.  See 38 C.F.R. 
§§ 19.29, 19.30 (2001).  However, the appellant failed to 
file a timely Substantive Appeal.  See 38 C.F.R. §§ 20.202, 
20.302(b) (2001).  Decisions by the RO are final unless an 
appeal to the Board is perfected.  38 C.F.R. §§ 3.104, 
20.1103 (2001); see also 38 C.F.R. §§ 20.200, 20.302 (2001).  
Because the appellant did not file a Substantive Appeal to 
perfect his appeal of the February 1999 rating decision, that 
decision is final.  However, the law and regulations allow 
for reopening a claim, even if finality has attached, if new 
and material evidence has been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  Accordingly, the Board must look 
to the evidence added to the record since the February 1999 
final decision.  The evidence received after February 1999 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  


2.  Whether new and material evidence has been submitted

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  The February 
1999 rating decision denied reopening of the appellant's 
claim of entitlement to service connection for nervous 
condition because the evidence of record did not show the a 
true, chronic psychiatric disability until several years 
after the appellant's military service.  Therefore, the Board 
will consider whether evidence submitted since that decision 
is new and material to reopen the appellant's claim.

Evidence submitted since the RO's February 1999 denial of the 
appellant's claim consists of:  (1) the reports of VA mental 
disorder examinations in April 2001 and August 2001; (2) a 
May 2000 statement from Dr. C.G.; (3) the testimony of 
Dr. C.G. at the May 2001 hearing; (4) the report of a May 
2001 examination of the appellant by Dr. F. A.; and (5) the 
appellant's pleadings and statements in support of his claim.

The Board has reviewed all of the additional evidence 
received herein since the February 1999 rating decision and 
concludes that there is evidence both new and material as it 
relates to the issue of entitlement to service connection for 
a nervous disorder, and, therefore, the claim is reopened.

The testimony of Dr. C.G. at the May 2000 hearing, which 
included his opinion that the appellant's psychiatric 
disorder was incurred in service, is clearly "new" 
evidence, because it was not before the RO at the time of its 
February 1999 decision.  Moreover, because the new evidence 
shows a more complete understanding of the appellant's 
medical history than the prior statements of Dr. C.G. and 
because his testimony is essentially supported by the VA 
examiners in August 2001, the Board also finds it to be 
material in that it contributes to a more complete picture of 
the circumstances surrounding the origin of the claimed 
disability.  The testimony is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a nervous disorder has been submitted.  Thus, 
the Board reopens the claim for service connection for a 
nervous disorder.


3.  Service connection for a nervous disorder

As Dr. C.G. testified, the evidence as a whole demonstrates a 
pattern of the appellant's mental disorder.  The appellant's 
disorder became evident when he was subjected to the stress 
of combat in service.  Although the symptoms improved, he 
continued to have difficulty after service whenever similar 
stress, in the form of college studies or employment 
responsibilities, became prevalent in his life.  According to 
psychological testing by Dr. F. A., the appellant is a highly 
intelligent individual, but his psychiatric disorder 
prevented him from developing as his test results indicate he 
could have.  He took several years to complete his college 
education and was unable to maintain consistent employment 
after service.  Although they never directly address whether 
the appellant's psychiatric disorder was present in service, 
even the VA examiners who examined the appellant in 2001 
acknowledge that the appellant's disorder "has manifested 
during all these years."

The VA examiners seem to imply that the appellant's neurosis 
preexisted his military service, but no psychiatric disorder 
was noted on the appellant's entrance into service, and he 
is, therefore, presumed to be sound.  38 C.F.R. § 3.304(b) 
(2001).  "Clear and unmistakable (obvious or manifest) 
evidence" that a disease or injury preexisted service is 
required to rebut the presumption of soundness.  Id.  The 
available evidence does not rise to that level.  The earliest 
medical evidence of the symptoms of the appellant's 
psychiatric disorder is during his military service.  
Further, Dr. C.G. has testified that the appellant was normal 
psychiatrically prior to his military service.  Finally, even 
if the Board were to find that the appellant's psychiatric 
disorder preexisted his military service, the Board would 
likely also conclude that the appellant's disability was 
aggravated during his military service.  See 38 C.F.R. 
§ 3.306 (2001).

The VA examiners who examined the appellant in 2001, Dr. 
C.G., and Dr. F. A. have provided differing diagnoses of the 
appellant's psychiatric disorder, including PTSD, anxiety 
disorder, and chronic obsessive compulsive disorder; however, 
they all point to the appellant's fear and anxiety as the 
overriding symptoms.  These symptoms, however diagnosed, 
clearly were present in service, and there is evidence to 
suggest that they have persisted since then.  Dr. C.G. is 
most assertive in his conclusion that this is the case, but 
the other doctors also acknowledge the possibility that the 
appellant's disorder has existed since at least the 
appellant's time in service.

In light of the evidence of these doctors, the Board finds 
that it cannot conclude that the preponderance of the 
evidence is against the claim for service connection for a 
nervous disorder in this case.  Although there is some 
probative evidence of the existence of a personality disorder 
or a disorder that preexisted military service in this case, 
the Board finds there is now an approximate balance of 
evidence that the symptoms in service were indicative of an 
early stage of an anxiety disorder, later diagnosed variously 
as PTSD, anxiety disorder, and chronic obsessive compulsive 
disorder.  Accordingly, resolving reasonable doubt in favor 
of the veteran, the Board concludes that service connection 
for nervous disorder may be granted in this case.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991). 

ORDER

Service connection for a nervous disorder, diagnosed 
variously as PTSD, anxiety disorder, and chronic obsessive 
compulsive disorder, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


